 In the Matter of W. J. HOLLIDAY & COMPANYandINTERNATIONALASSOCIATION OF BRIDGE, STRUCTURAL AND ORNAMENTAL IRONWORKERS, A. F. OF L.Case No. 13-R-3001.-Decided June 18, 1945Mr. Carl Wilde,of Indianapolis, Ind., for the Company.Mr. Emil W. Lestina,of Chicago, Ill., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Association of Bridge,Struc-tural and OrnamentalIronWorkers. A F. of L.,herein called the Union,alleging that a question affecting commerce had arisen concerning therepresentation of employeesofW. J. Holliday &Company, Hammond,Indiana, herein called the Company,theNational Labor Relations Boardprovided for an appropriate hearing upon due notice before Robert T.Drake, Trial Examiner.Said hearing was held at Chicago, Illinois, onMay 25, 1945.The Companyand the Union appeared,participated, andwere afforded full opportunity to he heard,to examine and cross-examinewitnesses,and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed. All parties were afforded opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.TIIE BUSINESS OF THE COMPANYW. J. Holliday-& Company is an Indiana corporation with its principaloffice at Indianapolis, Indiana.We are here concerned with its plant at62 N. L. R. B., No. 70.528 W. J. HOLLIDAY & COMPANY529Hammond, Indiana, where it is engaged in the distribution of steel products.About 50 percent of the raw materials used by the Company is shipped to itfrom points outside the State of Indiana, and approximately 25 percentof its finished products is ,hipped by the Company to points outside theState of Indiana.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Association of Bridge, Structural and Ornamental IronWorkers is a labor organization affiliated with the American Federationof Labor, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONPrior to April 3, 1945, the Union requested recognition of the Companyas exclusive collective bargaining representative of the employees at theHammond plant. The Company refused this request.A statement of a Field Examiner of the Board, introduced into evidenceat the hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriateWe find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial agreement with the parties, that all employeesof the Company at its Hammond, Indiana, plant, including watchmen andshipping room employees, but excluding office employees, plant superin-tendent's clerk, salesmen, and all supervisory employees with authorityto hare, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitute aunit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by means of an election by secret ballot among theemployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.The Company employs four part-time employees who work an averageof 20 hours per month. We conclude that they do not have a sufficient1The Field Examiner reported that the Union presented 22 membership application cards Thereare approximately 40 employees in the appropriate unit. 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDinterest in the selection of a bargaining representative to entitle them tovote in the election.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with W. J. Holliday & Company,Hammond, Indiana, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date ofthisDirection, under the direction and supervision of the Regional Direc-tor for the Thirteenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections 10and 11', of said Rules and Regulation, among the employees in the unitfound appropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byInternationalAssociation of Bridge, Structural and Ornamental IronWorkers, A. F. of L., for the purposes of collective bargaining.